DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to a Preliminary Amendment filed on 06/16/2020, in which claim 2 is cancelled.
	Currently, claims 1 and 3-18 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 06/16/2020. The IDS has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 1 is indefinite, because the limitation “a quotient of the base surface area and a height of the optical body” renders the claim indefinite. “The base surface area” was not mentioned before. There is insufficient antecedent basis.
	Claim 6 is indefinite, because the limitation “the optical body… has a shape consisting of one of the following three basic shapes: rectangle, symmetrical trapezium, rectangle” renders the claim indefinite. Claim 6 discloses only two shapes, which are rectangle and symmetrical trapezium, rather than three basic shapes as recited.
	Claims 9 is indefinite, because the limitation “the radiating surface” was not mentioned before. There is insufficient antecedent basis. A “exit surface” of the optical body is recited in the base claim 1. The limitation “the radiating surface” will be interpreted as the same as the “exit surface.”
	Claim 10 is indefinite, because:
	First, the limitation “a quotient of the base surface area and the radiating surface area,” in which “the base surface area” was not mentioned before. There is insufficient antecedent basis.
	Second, the limitation “the radiating surface area was not mentioned before. There is insufficient antecedent basis.
	Claim 12 is indefinite, because the limitation “the radiating surface” was not mentioned before. There is insufficient antecedent basis.
	Claim 14 is indefinite, because:
	First, the limitation “the radiating surface” was not mentioned before. There is insufficient antecedent basis.

	Claim 17 is indefinite, because the limitation “the contiguous, uninterrupted base surface” was not mentioned before. There is insufficient antecedent basis.
Note the dependent claims 3-18 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 3-10, 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0203306 A1 to Ito.

    PNG
    media_image1.png
    246
    457
    media_image1.png
    Greyscale

Regarding independent claim 1, Ito in Fig. 1 teaches an optoelectronic semiconductor component 100 (¶ 42, semiconductor light-emitting device 100) having 
at least one semiconductor chip 20 (¶ 42, semiconductor light-emitting chip 20) for generating a primary radiation, 
a non-imaging optical body 40 (¶ 42, transparent material layer 40) which is located optically downstream of the at least one semiconductor chip 20, wherein the optical body 40 consists of a transparent, clear material for visible light (¶ 60, transparent material layer 40 formed of silicone resin, which is the same material as the Applicant purported in disclosure for the optical body that is transparent and clear for visible light (see page 2, lines 29-32 in the specification of the present application)), and 

wherein 
the optical body 40 has a base surface 40b (Fig. 1 & ¶ 42, bottom surface 40b) facing the at least one semiconductor chip 20 and an exit surface 40a (Fig. 1, ¶ 42 & ¶ 71, top surface 40a from which the lights are emitted from) facing away from the at least one semiconductor chip 20, 
the optical body 40 tapers in a direction away from the at least one semiconductor chip 20 (Fig. 1), and 
in which at least one fluorescent body 30 (¶ 43, wavelength converting layer 30 including phosphor, which is fluorescent material1) is located between the at least one semiconductor chip 20 and the optical body 40 and is configured for converting the primary radiation partially or completely into a longer-wavelength secondary radiation (¶ 50-¶ 52, blue light into red-purple light or UV light into red light), wherein the base surface 40b completely covers the fluorescent body 30 (Fig. 1).
Ito does not explicitly disclose a quotient of the base surface area and a height of the optical body is between 1 mm and 30 mm inclusive.
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 3, Ito in Fig. 1 further teaches a distance between the fluorescent body 30 and the at least one semiconductor chip 20 and a distance between the fluorescent body 30 and the optical body 40 is in each case no more than 50 μm, and/or these distances are no more than 1% of the height of the optical body 40 (Fig. 1, the fluorescent body 30 and the semiconductor chip 20 are in physical contact and the fluorescent body 30 and the optical body 40 is in physical contact. In other words, the distances between the body 30 and the chip 20 and between the body 30 and the body 40 (i.e., zero μm) anticipates the claimed range).
Regarding claim 4, Ito in Fig. 1 further teaches a distance between the at least one semiconductor chip 20 and the optical body 40 is no more than 50 μm (Fig. 1, chip 20 and body 40 are in physical contact i.e., zero μm, which anticipates the claimed range) and the optical body 40 directly optically follows the at least one semiconductor chip 20 (Fig. 1), 
this distance (i.e., zero μm) being no more than 1% of the height of the optical body 40.
Regarding claim 5, Ito in Fig. 1 further teaches the optical body 40, viewed in cross-section along a direction away from the at least one semiconductor chip 20, is shaped in some regions or throughout as a symmetrical trapezium (Fig. 1).
Regarding claim 6, Ito in Fig. 1 further teaches the optical body 40, viewed in cross-section in a direction away from the at least one semiconductor chip, has a shape of symmetrical trapezium (Fig. 1).
Regarding claim 7, Ito does not explicitly disclose the optical body, viewed in cross-section along a direction away from the at least one semiconductor chip, is shaped in some regions or throughout as a symmetrical stepped pyramid.
There are three known options of forming the optical body:  (1) forming the optical body in a shape of a symmetrical trapezium (2) forming the optical body in as shape of a symmetrical pyramid and (3) forming the optical body in a shape of a symmetrical stepped pyramid. With either option of (1), (2) or (3), the optical body is formed. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill to try forming the optical body in a shape of a symmetrical stepped pyramid as an obvious matter of design choice between three known options as described above with a reasonable expectation of success of providing an optical layer of an optoelectronic semiconductor component (see In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009) as to why it would have been obvious for one of ordinary skill in the art to pursue known options from a finite number of known options with a reasonable expectation of success of arriving at a result in light of the teachings of the prior art).  
Regarding claim 8, Ito in Figs. 1 and 6 further teaches the optical body 40, 340 (Fig. 6 & ¶ 83, transparent material layer 340; ¶ 32, Fig. 6 as an embodiment of the device shown in Fig. 1), viewed in cross-section, is symmetrically concavely curved (Fig. 6 & ¶ 83).
Regarding claim 9, Ito in Figs. 1-2 and 5 further teaches the base surface 40b is square or rectangular (Fig. 2), 
wherein the base surface 40b merges into the radiating surface in a direction away from the at least one semiconductor chip 20 with a continuously differentiable side face (Fig. 5 & ¶ 31).
Ito does not explicitly disclose the radiating surface is circular or elliptical in plan view.
However, there are four known options of forming the radiating surface of the optical body:  (1) forming the radiating surface of optical body in a square shape (2) forming the radiating surface of optical body in a rectangular shape (3) forming the radiating surface of optical body in a circular shape and (4) forming the radiating surface of optical body in an elliptical shape. With either option of (1), (2), (3) or (4), an optical body with a radiating surface is formed. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill to try forming the radiating surface of optical body in a circular shape or an elliptical shape as an obvious matter of design choice between four known options as described above with a reasonable expectation of success of providing an optical layer of an optoelectronic semiconductor component (see In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009) as to why it would have been obvious for one of ordinary skill in the art to pursue known options from a finite number of known options with a reasonable expectation of success of arriving at a result in light of the teachings of the prior art).  
Regarding claim 10, Ito does not explicitly disclose a quotient of the base surface area and the radiating surface area is between 1.5 and 5 inclusive, wherein the base surface area is between 1 mm2 and 30 mm2 inclusive and the height is between 0.2 mm and 5 mm inclusive.
However, it would have been obvious to form the quotient of the base surface area and the radiating surface area, the base surface area and the height within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 13, Ito in Fig. 1 further teaches the reflector 60 is formed in some places or entirely by a specularly reflective coating 60 (Fig. 1) on the optical body 40, 
wherein the coating 60 is a metal coating (¶ 72, the reflective material layer 60 is formed of silicone resin with light-reflecting filler including titanium oxide, which is a material comprising titanium (i.e., metal) and oxygen. In other words, the reflective material layer 60 is a coating comprising metal and therefore a metal coating).
Ito does not explicitly disclose the coating having a thickness not exceeding 10 μm.
However, it would have been obvious to form the coating within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 16, Ito in Fig. 1 further teaches the at least one semiconductor chip 20 is mounted on a heat sink 10 (¶ 44, substrate 10 is formed of aluminum nitride having a high thermal conductivity, which would help transfer and dissipate heat created by the semiconductor component. That is, the substrate 10 is a heat sink) and the reflector 60 terminates flush with the heat sink 10 (Fig. 1, the bottom surface of the reflector 60 and the top surface of the heat sink 10 are aligned and arranged adjacent to each other i.e., flush), 
wherein the semiconductor component 20 is rectangular when viewed in cross-section (Fig. 1).
Regarding claim 17, Ito in Figs. 1, 9 and 11 further teaches a plurality of the semiconductor chips 20 are mounted in a regular pattern on the contiguous, uninterrupted base surface 10 (Figs. 1, 9, 11 & ¶ 42, sub mount substrate or substrate 10), the optical body 40, 840 (¶ 90 & ¶ 101, transparent material layer 640, 840) being free of a beam guidance device for individual or groups of semiconductor chips 20 (see figures, a single, common and internally unstructured optical body 40 covering all semiconductor chips 20 without interruption i.e., free of a beam guidance device; see page 15, lines 9-17 in the specification of the present application).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of US 2015/0207045 A1 to Wada et al. (“Wada”).
Regarding claim 14, Ito does not explicitly disclose the radiating surface is provided with a regular geometric structuring to improve the light extraction efficiency.
	Wada recognizes a need for reducing unevenness in emission color of a light-emitting device (¶ 58). Wada satisfies the need by roughening a surface of a transparent plate 13 (Fig. 1 & ¶ 58), which would create a regular and/or irregular geometric structuring on the surface of the transparent plate 13.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the radiating surface of the optical body taught by Ito with the structure taught by Wada, so as to reduce unevenness in emission color of a light-emitting device.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 11-12, 15 and 18 are rejected.
Claims 11-12, 15 and 18  would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim.
Claim 11 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 11, the reflector is formed by a casting, which diffusely reflects and appears white to an observer, wherein the casting has a planar form on a reflector upper side facing away from the at least one semiconductor chip and runs parallel to a main side of the at least one semiconductor chip.
Claim 12 would be allowable, because claim 12 depends from the allowable claim 11.
Claim 15 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 15, at least one cavity is formed at some places between the reflector and the optical body.
Claim 18 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 18, spaces between adjacent semiconductor chips are partially or completely filled with a casting body, which is reflecting at least for the primary radiation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/M.L./Examiner, Art Unit 2895       

/JAY C CHANG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                                                                                                                                                                                                                         

	
	
	
	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 U.S. Patent Publication No. 2006/0038198 A1 by Chua et al. discloses in claims 1 and 6 that fluorescent material includes phosphor.